Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-1491

                FRANCISO CHÉVERE-RODRÍGUEZ ET AL.,

                       Plaintiffs, Appellants,

                                      v.

                 INES BARNÉS PAGÁN, ETC., ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

      [Hon. Raymond L. Acosta, Senior U.S. District Judge]


                                   Before

                         Selya, Circuit Judge,

              Coffin and Cyr, Senior Circuit Judges.


    Nicolas Nogueras, Jr. on brief for appellants.



                           November 19, 2004
           Per Curiam.   This appeal follows the entry of an order

dismissing a suit under 42 U.S.C. § 1983 as time-barred.       Because

the district court erred in its calculation of the limitations

period, we reverse and remand for further proceedings.

           Plaintiff-appellant   Francisco   Chévere-Rodríguez   is   a

former employee of the municipality of Bayamón, Puerto Rico, and a

self-styled   whistleblower.     Chévere-Rodríguez   claims   that   his

whistleblowing resulted in various acts of reprisal.      Following a

confrontation at the home of a municipal hierarch (defendant-

appellee Inés Barnés Pagán), municipal officers arrested Chévere-

Rodríguez and prosecuted him on what he characterizes as trumped-up

charges.

           At a trial in a Puerto Rico court, a petit jury cleared

Chévere-Rodríguez of all charges. The jury returned its verdict on

August 13, 1999.   On August 14, 2000, Chévere-Rodríguez, on behalf

of himself, his wife, and their conjugal partnership, instituted a

civil action in the United States District Court for the District

of Puerto Rico.    He alleged, inter alia, that by fabricating the

criminal charges and falsely incriminating him, the town and the

four individual defendants (all municipal officials) had collogued

to abrogate his civil rights in violation of 42 U.S.C. § 1983.1




     1
      Chévere-Rodríguez subsequently filed an amended complaint,
dropping the municipality as a party.

                                 -2-
           After   considerable    pretrial       skirmishing,   two    of   the

individual defendants, Barnés Pagán and Fuentes, moved for judgment

on the pleadings.       See Fed. R. Civ. P. 12(c).       They posited that

the action was time-barred.       The district court granted the motion

and subsequently dismissed the action against the remaining two

defendants as well.

           Following an unsuccessful motion for reconsideration,

this appeal ensued.      Chévere-Rodríguez has filed a brief but, for

reasons that are not immediately apparent, the defendants have

elected not to submit an opposing brief.

           In Puerto Rico, the limitations period applicable to

section 1983 actions is one year.            See P.R. Laws Ann. tit. 31, §

5298(2);   see   also    Wilson   v.    Garcia,    471   U.S.    261,   278-80

(characterizing section 1983 claims as "personal injury actions"

and holding that state tort law supplies the applicable limitations

period).   It cannot be gainsaid that the cause of action described

in the amended complaint accrued on August 13, 1999 — the day that

the criminal jury exonerated Chévere-Rodríguez.2           See, e.g., Smith

v. Holtz, 87 F.3d 108, 113 (3d Cir. 1996) (holding that a section

1983 claim in the nature of malicious prosecution does not accrue

while there is still a potential for judgment of conviction in the



     2
      To be sure, the amended complaint mentions several incidents
leading up to the malicious prosecution. Chévere-Rodríguez does
not suggest, however, that any of those earlier incidents remain
independently actionable.

                                       -3-
underlying criminal case). The dispositive issue, then, is whether

the commencement date of the civil action — August 14, 2000 — falls

within the one-year limitations period.

            Chévere-Rodríguez's    timeliness   argument   has    two

components.    We examine each of them.

            First, Chévere-Rodríguez asserts that the limitations

clock did not begin to tick until August 14, 1999 (the day next

following the accrual date).      We agree with this assertion.   The

controlling authority is our decision in Carreras-Rosa v. Alves-

Cruz, 127 F.3d 172 (1st Cir. 1997) (per curiam).           There, we

construed Puerto Rico law as supporting the proposition that the

limitations period begins on the day following the date of accrual.

Id. at 175; see P.R. Laws Ann. tit. 1, § 72 ("The time in which any

act provided by law is to be done is computed by excluding the

first day, and including the last . . . ."); see also Yensip v.

Lufthansa German Airlines, 725 F. Supp. 113, 115 (D.P.R. 1989).3

            The second component of Chévere-Rodríguez's argument

begins where the first component ends, that is, it starts with the

assumption that the limitations period began to run on August 14,

1999.    Since the year 2000 was a leap year, Chévere-Rodríguez had



     3
      In all events, the result would be the same under federal
law. See Fed. R. Civ. P. 6 (a) ("In computing any period of time
prescribed or allowed by these rules, by the local rules of any
district court, by order of court, or by any applicable statute,
the day of the act, event, or default from which the designated
period of time begins to run shall not be included.").

                                  -4-
366 days in which to sue.          See Carreras-Rosa, 127 F.3d at 174.

Under ordinary circumstances, then, the last day for commencing a

timely action would have been August 13, 2000 (the 366th day of the

limitations period).        Because Chévere-Rodríguez did not sue until

August 14, 2000, it is easy to see how the district court concluded

that his suit was "one day late."

              Appearances    can   be   deceiving,   however,   and   the

circumstances here are out of the ordinary because, in the year

2000, August 13 fell on a Sunday.4           When the final day of a

computed period of time prescribed or allowed by an applicable

statute for doing an act falls on a Saturday, Sunday, or legal

holiday, the period is automatically extended to the next business

day.       See Fed. R. Civ. P. 6(a).    Consequently, Chévere-Rodríguez

had until Monday, August 14, 2000, to institute the suit.        Because

he filed his complaint with the district court on that date, he

commenced the action within the one-year limitations period.

              We need go no further.       Based on the foregoing, we

conclude that the district court erred in dismissing the instant

action as time-barred.

              Reversed and remanded.




       4
      Although Chévere-Rodríguez's opposition to the motion to
dismiss   did  not   emphasize  this  point,  his   motion for
reconsideration harped on it.

                                     -5-